EXHIBIT 10.1
 
THIRD AMENDMENT
TO THE
MADISON COUNTY BANK
SALARY CONTINUATION AGREEMENT
DATED MAY 15, 2007
FOR
DAVID J. WARNEMUNDE


THIS THIRD AMENDMENT is adopted this 16th day of June, 2014, by and between
Madison County Bank, a nationally-chartered savings association located in
Madison, Nebraska (the “Company”), and David J. Warnemunde (the “Executive”).


The Company and the Executive executed the Salary Continuation Agreement on May
15, 2002, effective as of December 31, 2001, a First Amendment on July 18, 2007,
effective as of January 1, 2005, and a Second Amendment on April 22, 2008 (the
“Agreement”).


The undersigned hereby amend the Agreement for purposes of increasing the Normal
Retirement Benefit and extending the period of time the Executive shall remain
an active employee of the Company.  Therefore, the following changes shall be
made:
 
1.)    Section 1.7 under Article 1, "Definitions," shall be deleted in its
entirety and replaced with the following:
 
    1.7   "Normal Retirement Age" means the Executive's 61st birthday.
 
2.)    Section 2.1.1 under Article 2, "Lifetime Benefits," shall be deleted in
its entirety and replaced with the following:
 
    2.11    Amount of Benefit. The annual benefit under this Section 2.1 is One
Hundred Seventy-two Thousand Dollars ($172,000). For each complete Plan Year
                        from Normal Retirement Age until age sixty-seven (67)
that the Executive does not suffer a Termination of Employment, the annual
benefit shall be
                       increased by eight percent (8%) from the previous Plan
Year. In the Plan Year in which the Executive attains age sixty-seven (67), he
shall get credit for
                        the full Plan Year upon his sixty-seventh (67th)
birthday. The Company's Board of Directors, in its sole discretion, may increase
the annual benefit under
                       this Section 2.1.1; however, any increase shall require
the recalculation of Schedule A.
 
The Effective Date of this Amendment shall be the 1st of January, 2014.  To the
extent that any term, provision, or paragraph of the Agreement is not
specifically amended herein, or in any other amendment thereto, said term,
provision, or paragraph shall remain in full force and effect as set forth in
said Agreement.
 
-1-


 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS OF THE ABOVE, the parties hereto acknowledge that each has carefully
read this Amendment, had the opportunity to consult with qualified legal
counsel, and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.


EXECUTIVE:                                                                                                                                          
 COMPANY:
                                                  Madison County Bank
 

 
/s/ David J.
Warnemunde                                                                                             
    By          /s/ Janet S. Irwin
David J. Warnemunde                                Title         Vice President
 
 
-2-